Combatting the State's contention that although the trial court was in error in admitting appellant's confession other evidence in the case renders it unnecessary to base a reversal upon such error, appellant relies chiefly upon Conn v. State, 140 Tex.Crim. R., 143 S.W.2d 1036. As writer of the opinion in Conn's case I deem it proper to state that as a general proposition it is still my view that evidence which comes into the case from a source other than from accusedhimself confirming the truth of the confession should not obviate the necessity of reversing for error in admitting the confession. However, the facts in the present case appear to demonstrate that exceptions arise showing that evidence affirming the truth of the same facts contained in a confession does not necessarily have to come from the lips of accused testifying upon the trial. Here evidence comes from appellant's own psychiatrist witness developed by appellant's attorneys on direct examination that appellant told the witness substantially the same facts about the killing and subsequent events as shown in the confession. The statements in the confession were no more against interest than were the verbal statements made to the witness who merely repeated to the jury the things appellant told him. This information came from the same source from which the confession came. If the confession had not been in evidence the very same facts disclosed in the confession would have properly gone to the jury through admissions made by appellant to his own witness. The record shows the same admissions were made by appellant to some of the State's witnesses, and proven without objection.
The opinion in Conn v. State, (supra) should be modified in accordance with the views expressed in the original opinion of affirmance and in this concurring opinion.
              ON APPELLANT'S MOTION FOR REHEARING.